UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1558


JEFFREY ALLEN,

                    Plaintiff - Appellant,

             v.

ACE HARDWARE CORPORATION; JAMES LAWSON, Manager; KELLY
FELTNER, Dispatcher; ROBERT PEAK, Human Resources,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cv-01206-CCE-JLW)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Allen, Appellant Pro Se. Jason V. Federmack, JACKSON LEWIS PC, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeffrey Allen appeals the district court’s order denying relief on his employment

discrimination complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court.        Allen v. Ace

Hardware Corp., No. 1:16-cv-01206-CCE-JLW (M.D.N.C. Apr. 17, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2